Citation Nr: 1011636	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer.  

2.  Entitlement to service connection for hypertension, to 
include vascular disease.  

3.  Entitlement to service connection for cervical and lumbar 
spine stenosis.  

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

5.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), claimed as an enlarged prostate.

6.  Entitlement to service connection for hemorrhoids, 
claimed as rectal bleeding.  

7.  Entitlement to service connection for Lyme disease, 
claimed as a muscle disorder.  

8.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
June 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In October 2009, the Veteran 
testified from the RO at a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of that hearing is of record.  

Among the issues certified to the Board was service 
connection for PTSD.  The Board notes, however, the record 
does not currently include a diagnosis of PTSD but does 
include diagnoses of anxiety and depression.  The Board has, 
therefore, recharacterized the issue as entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record). 

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the October 2009 Board videoconference hearing, the 
Veteran indicated that he wished to withdraw the appeal on 
the issue of service connection for lung cancer.  

2.  The Veteran had service in the Republic of Vietnam from 
October 1965 to October 1966.  

3.  Hypertension, to include vascular disease, was first 
shown many years after separation from service and is not 
shown to be related to service or any incident of service 
including exposure to herbicides, asbestos, and lead-based 
paint.

4.  Cervical and lumbar spine stenosis were first shown may 
years after separation from service and are not shown to be 
related to service or any incident of service including 
exposure to herbicides, asbestos, and lead-based paint.  

5.  COPD was first shown many years after separation from 
service and is not shown to be related to service or any 
incident of service including exposure to herbicides, 
asbestos, and lead-based paint.  

6.  BPH, claimed as an enlarged prostate, was first shown 
many years after separation from service and is not shown to 
be related to service or any incident of service including 
exposure to herbicides, asbestos, and lead-based paint.  

7.  Hemorrhoids, claimed as rectal bleeding, were first shown 
many years after separation from service and are not shown to 
be related to service or any incident of service including 
exposure to herbicides, asbestos, and lead-based paint.  

8.  Lyme disease, claimed as a muscle disorder, was first 
shown many years after separation from service and is not 
shown to be related to service or any incident of service 
including exposure to herbicides, asbestos, and lead-based 
paint.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran on the issue of service connection for lung 
cancer have been met, and that appeal is dismissed.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).  

2.  Hypertension, to include vascular disease, was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

3.  Cervical and lumbar spine stenosis were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  

4.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

5.  BPH, claimed as an enlarged prostate, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  

6.  Hemorrhoids, claimed as rectal bleeding, were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

7.  Lyme disease, claimed as a muscle disorder, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claim for service connection for lung cancer

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§ 20.202.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The Veteran and his representative clearly indicated on the 
record at the October 2009 Board videoconference hearing that 
the Veteran was requesting to withdraw his appeal on the 
issue of service connection for lung cancer.  The Veteran has 
met the criteria of 38 C.F.R. § 20.204 for withdrawal of the 
appeal on this issue.  As there remain no allegations of 
errors of fact or law for appellate consideration, the Board 
does not have jurisdiction to review the appeal as to this 
claim, and it will be dismissed.  

VA's duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), which enhanced VA's duties pertaining to notice and 
assistance to claimants have been fulfilled as to the service 
connection claims decided here.  As to those issues, the 
provisions of the VCAA and as interpreted by the Courts have 
been fulfilled by information provided to the Veteran by 
correspondence dated in March 2008 and April 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  In addition, these letters 
notified him of how VA determines the disability rating and 
effective date when a disability is found to be connected 
service.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

As to the duty to assist, VA has conducted reasonable efforts 
to assist the Veteran in obtaining evidence necessary to 
substantiate his claims during the course of his appeal.  His 
service treatment records and service personnel records have 
been obtained and associated with the records as have private 
medical records identified by the Veteran.  In addition, 
records from the Social Security Administration that include 
private treatment records have been obtained and associated 
with the claims file.  And, as noted in the Introduction, the 
Veteran testified at a Board videoconference hearing in 
October 2009.  

The Board acknowledges that the Veteran was not provided a VA 
medical examination and opinion to assess the current nature 
and etiology regarding the disability claims of hypertension, 
to include vascular disease, cervical and lumbar spine 
stenosis, COPD, benign prostatic hypertrophy, hemorrhoids, 
and Lyme disease.  VA need not, however, conduct an 
examination with respect to these claims on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  See 
38 C.F.R. § 3.159(c)(4) (2009).  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this 
case.  Regarding the Veteran's COPD and prostate disability, 
there is no evidence of current pulmonary or BPH recognized 
as a disease associated with herbicide exposure, nor is any 
indication that his COPD, BPH, or any other claimed 
disability may be associated with his service, to include 
exposure to asbestos.  A VA examination is therefore not 
warranted.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of certain chronic diseases, including 
hypertension, will be presumed if manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires the 
following elements: (1) medical evidence of a current 
disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009) (vacating decision of this United States Court 
of Appeals for Veterans Claims (Court) that "stated 
categorically that a 'valid medical opinion' was required to 
establish nexus, and that [a lay person] was 'not competent' 
to provide testimony as to nexus"); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis when ... a lay person is competent to identify the 
medical condition" and providing, as an example, that a 
layperson would be competent to identify a condition such as 
a broken leg, but would not be competent to identify a form 
of cancer); Hickson v. West, 12 Vet .App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on 
May 7, 1975, specifically:  2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  Service connection may be granted on a 
presumptive basis for certain enumerated disabilities if 
manifested to a compensable degree anytime after service in a 
veteran exposed to an "herbicide agent" as defined in 
38 C.F.R. § 3.307(a)(6).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 309(e).  

VA has determined based on a National Academy of Science 
report issued in June 2007, that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32395-32407 
(June 12, 2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  In 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
VA Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in the VA Adjudication Procedure Manual with 
updates in 2005 and 2006.  M21-1, VBA Adjudication Procedure 
Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, 
Ch.2 Section C, Topic 9 (Dec. 13, 2005) and Section H, 
Topic 29 (Sep. 29, 2006).  

The guidelines note that the latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
the first exposure and development of a disease and that the 
exposure may have been direct or indirect.  The guidelines 
point out that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  The 
guidelines further specify that asbestos fibers may produce 
asbestosis, pleural effusions and fibrosis, pleural plaques, 
mesothelioma of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Id.  With these 
claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
develop whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency and exposure 
information discussed above.  Id.  The VA General Counsel has 
held that relevant factors in the adjudication manual are not 
substantive, but must be considered by the Board in 
adjudicating asbestos-related claims.  VAOPGCPREC 4-00.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
The Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual background

The Veteran contends that each of his claimed disabilities is 
due to exposure to Agent Orange, exposure to asbestos, or 
exposure to acid-based lead paint during his service in the 
Navy.  He states he had extensive shipboard service including 
aboard the USS NEREUS (AS 17), the USS EVERGLADES (AD-24) 
before and after he was in Vietnam.  His service aboard these 
ships has been verified.  He states that he served aboard LCU 
1494 while he was assigned to NAVSUPPACT DANANG in Vietnam.  

The Veteran's service treatment records include no complaint, 
finding, or diagnosis of any disability for which he is 
seeking service connection.  Shortly after service entrance 
in August 1964, he complained of his throat being swollen and 
gave a history of cough and chest pain of many months 
duration.  On examination, the tonsils were enlarged and 
inflamed, and there were rhonchi and wheezes in the bases of 
the lungs.  The assessment was acute bronchitis, and there 
was treatment with penicillin.  In September 1966, the 
Veteran was diagnosed as having acute urethritis due to 
gonococci.  In February 1967, he complained of a sore throat, 
and examination revealed a swollen right tonsil.  In 
January 1968, the Veteran was treated for a sore throat, and 
the impression was acute tonsillitis, which was treated with 
antibiotics.  The examiner who conducted the June 1968 
separation examination noted no abnormalities.  Chest X-ray 
was reported as essentially negative, and blood pressure was 
136/84.  

The earliest post-service medical evidence provided or 
identified by the Veteran is dated in the 2000s.  Records 
from Greenwood Surgical show he was treated for 
thrombophlebitis in the left leg in 2001 with follow-up in 
2002.  Records from A.H., M.D., show complaints of fatigue in 
the legs in April 2004.  At that time, blood pressure was 
132/86.  

Records from Lakelands Family Practice show the Veteran saw 
K.C., M.D., in July 2006 with complaints of fatigue, muscle 
weakness, cramping in left side, and both thumbs drawing up 
when he walked a lot.  He said the muscle weakness was 
progressive.  Blood pressure was 151/83.  

The Veteran underwent a colonoscopy in July 2006.  Findings 
reported after the procedure included internal hemorrhoids, 
which the physician said were the likely bleeding site.  

The Veteran was seen at Piedmont Neurology Associates in 
July 2006 with complaints of muscle weakness in both legs and 
arms for the past five years, which he believed was getting 
worse.  The impression after examination was probable lumbar 
stenosis causing frequent leg cramps and weakness.  The 
neurologist, B.W., M.D., said the Veteran appeared to have 
bilateral carpal tunnel syndrome as well.  Electromyography 
and nerve conduction studies for the upper and lower 
extremities in September 2006 were normal.  

At a visit to Dr. K.C. at Lakelands Family Practice in 
September 2006, blood pressure was 157/87; the assessment was 
"elevated blood pressure without diagnosis."  Blood 
pressure readings were 159/85 in October 2006, 154/89 in 
December 2006, and 159/90 in February 2007.  The physician 
did not mention hypertension.  

When the Veteran was seen at Greenwood Urology in 
October 2006, he described urinary hesitance and weak stream.  
The assessment after examination was obstructive benign 
prostatic hypertrophy (BPH).  At a follow-up visit in 
December 2006, the physician continued the assessment of 
obstructive BPH.

Records from Self Regional Healthcare show that in 
February 2007, a CT of the cervical spine, done after 
complaints of nausea, vomiting, headaches, and neck pain 
following an auto accident, showed degenerative disc disease 
changes of fairly severe degree at C5/C6 and C6/C7.  

In April 2007, the Veteran saw M.B., M.D., with progressive 
weakness and pain in his left leg and occasional dizzy 
spells.  Blood pressure was 170/96.  The assessment after 
examination was weakness of the lower extremities.  The 
following month there was continuing weakness, and an MRI was 
planned.  Blood pressure was 160/70.  MRI of the lumbar spine 
in May 2007 showed degenerative disc disease at L5/S1 with 
left forminal stenosis.  MRI of the cervical spine in 
May 2007 showed multilevel degenerative disc disease with 
spinal stenosis at C4/C5 and C6/C7.  At subsequent office 
visits, blood pressure was 142/78 in June 2007, 150/60 in 
mid-July 2007, 115/80 in late July 2007, and 140/78 in early 
August 2007.  At the August 2007 visit, the assessment 
included COPD.  

In a July 2007 letter to Dr. M.B., a physician from the 
Neuromuscular Clinic of the Medical University of South 
Carolina noted the Veteran gave a three-year history of 
intermittent gait dysfunction with the sensation of his legs 
giving out, which had slowly progressed to significant 
limitations in ambulation.  After examination and review of 
records, the physician said the differential diagnoses would 
include lumbar spinal stenosis versus vascular claudication.  
He said that electro-diagnostic testing on that date showed 
normal conductions and electromyography of the lower limbs.  

In an August 2007 letter to Dr. M.B., a physician from the 
Neurosurgery Clinic of the Medical University of South 
Carolina noted the Veteran was being seen for combination of 
clumsiness with his arms, hands, and legs and difficulty 
walking after 50 to 100 feet.  He gave a history of smoking 
two packs of cigarettes a day for approximately 40 years.  
After physical examination and review of MRI studies, the 
physician said that with respect to lower extremity weakness, 
the differential that should be included in the Veteran's 
workup was neurogenic claudication versus vascular 
claudication.  He said with respect to complaints of numbness 
and clumsiness, it was more than likely that his 
symptomatology was due to his cervical stenosis.  

When the Veteran saw J.H., M.D., at Greenwood Surgical in 
August 2007, he presented with debilitating claudication, 
bilaterally.  After examination, the impression was 
debilitating claudication, right worse than left.  

At a September 2007 visit to Dr. M.B, it was noted that 
surgery was planned for peripheral vascular disease (PVD).  
The assessment included PVD, bilaterally.  At that visit, PVD 
and hypertension were listed under past medical history, and 
the blood pressure reading was 132/78.  Hypertension was not 
listed under assessment  

In September 2007, at Self Regional Medical Center, Dr. J.H. 
performed percutaneous transluminal angioplasty and stent 
placement for right SFA stenosis.  A chest X-ray in 
September 2007, which was done prior to the procedure, showed 
normal pulmonary vasculature. 

The Veteran had a neurosurgical consultation with M.K., M.D., 
of Carolina Neurosurgery and Spine Center, in late 
September 2007.  After examination, the physician said the 
Veteran had cervical spondylotic myelopathy with stenosis in 
the cervical spine with spinal cord impingement with brisk 
reflexes and impaired heel-toe and Romberg findings.  

At a follow-up visit to Dr. J.H. in October 2007, the right 
SFA stent appeared completely normal on duplex scan with 
normal velocities.  The Veteran said he had had a significant 
episode of angina the day before the visit, but had not gone 
to the doctor.  

The Veteran was hospitalized at Self Regional Medical Center 
in late October 2007 where he underwent a balloon angioplasty 
and stenting.  In an addendum, the cardiologist, S.K., M.D., 
noted that blood pressure was "144" and with the Veteran's 
extensive vascular disease it was thought he would benefit 
from an ACE inhibitor.  

At a follow-up visit with Dr. S.K. in November 2007, the 
Veteran had multiple nonspecific complaints.  His current 
problem list included high blood pressure/hypertension, 
arteriosclerotic vascular disease/peripheral vascular 
disease, and chest pain.  The impression after examination 
was coronary artery disease, status post balloon angioplasty 
and stenting of the proximal left circumflex artery, 
hypertension, peripheral vascular disease, and tobacco abuse.  

The Veteran saw Dr. B.W. at Piedmont Neurology Associates in 
December 2007 with complaints of weakness and fatigue.  He 
was convinced he had myotonic dystrophy.  After examination, 
Dr. B.W.'s impression was peripheral vascular disease and 
lumbar stenosis as well as cervical stenosis.  He said there 
was no indication form history or physical examination of 
myotonic dystrophy or any form of muscular dystrophy.  The 
physician said the problems were easily explained by the 
stenosis and peripheral vascular disease.  

At a visit to his cardiologist, Dr. S.K., in February 2008, 
the Veteran reported he had been having chest pain one to 
four times a day with exertion.  On examination, blood 
pressure was 140/86.  The impression was coronary artery 
disease, peripheral vascular disease, tobacco abuse, and 
hyperlipidemia.  

At a follow-up visit in mid-March 2008, Dr. B.W. noted that 
MRI scan of the cervical spine on that date showed multilevel 
degenerative disc disease unchanged from May 2007 MRI.  After 
examination, the assessment was degenerative disc disease in 
the cervical spine.  

At a March 2008 visit to T.H, M.D., of University Medical 
Group, Vascular Surgery, the Veteran presented with leg pain 
for four years that had become worse over the past year.  The 
physician noted the Veteran had known spinal stenosis for 
which he was currently under evaluation and management.  Dr. 
T.H.'s assessments were pain in limb, spinal stenosis, and 
peripheral artery disease.  He said the known spinal stenosis 
might be the primary etiology for the leg pain.  

In a letter dated in April 2008, Dr. M.K. of Carolina 
Neurosurgery and Spine Center, stated that a MRI demonstrated 
a cervical spondylotic stenosis and nerve root as well as 
spinal thecal sac impingement at C5/C6, C6/C7, most 
prominently, and less so at C4/C5.  Dr. M.K. said he 
explained that neurosurgical intervention was likely to 
stabilize symptoms related to the cervical spine.  He 
addressed with the Veteran his concerns regarding Agent 
Orange and possible Lyme disease as a diagnosis and had 
recommended he follow up with respective consultants for 
evaluation and treatment with regard to these issues before 
proceeding with any surgical intervention.  

In the report of an initial consultation in April 2008, J.J., 
M.D., of Jemsek Specialty Clinic noted the Veteran gave a 
history of having worked in the profession of surveying for 
37 years during which time he said he had had "thousands of 
tick exposures."  He said on his job he went "deep into the 
woods" and recalled that when he was in Camp Lejuene, it was 
one of the worst areas for ticks he had ever seen.  The 
physician noted there had been an outbreak of Lyme disease in 
Camp Lejeune in 2002.  The Veteran said that when his health 
began to decline in 2001, and especially since 2006, he had 
begun to seek medical attention and in recent months had come 
to the conclusion that he might be suffering from Lyme 
disease.  He reported that in 2001 he noticed a gradual 
progression of decreased stamina, which became progressive 
until the time in May 2007 when he could not walk up a hill.  
He had particular weakness in the lower extremities and this 
led to extensive vascular and neurosurgical workups.  The 
diagnosis after examination was Lyme Borreliosis Complex.  At 
a follow-up visit in May 2008, the problem list included Lyme 
Borreliosis Complex, and the physician noted that 
confirmatory laboratory studies were positive.  

A Form SSA 831, Disability Determination and Transmittal, 
shows that in April 2008, SSA awarded the Veteran disability 
benefits citing a primary diagnosis of peripheral arterial 
disease and secondary diagnosis of disorder of back 
(discogenic and degenerative).  

In January 2009, the Veteran submitted various Internet 
articles, including an article titled Asbestos Exposure on 
Navy Ships, which discusses asbestos-containing materials 
that have been used on Navy ships.  It states that exposure 
can cause asbestosis, mesothelioma, and lung cancer.  He 
submitted an Army Fact Sheet: Lead-Based Paint Hazard 
Mitigation.  It states that exposure to lead is associated 
with adverse health effects, including permanent damage to 
the central nervous system.  It reports that in the past red 
lead had made an excellent corrosion inhibiting primer for 
metals.  It went on to say that lead exposure could result 
from the ingestion of paint chips or dust from deteriorating 
house paints or from improper paint removal.  The fact sheet 
discussed technologies that, as of the date of the article in 
September 1997, were being demonstrated and evaluated for 
lead-based paint hazard mitigation at Army installations.  
Other Internet articles submitted by the Veteran discuss 
Agent Orange, its use in Vietnam, list diseases to which it 
has been linked, and procedures for filing claims with VA.  

At the October 2009 hearing, the Veteran testified that he 
believes that all of the conditions for which he is seeking 
service connection can be attributed to exposure to Agent 
Orange, asbestos, or lead poisoning from lead-based paint to 
which he was exposed in service.  He testified that after he 
got out of boot camp and while waiting for his school, he was 
a deckhand and did painting then.  He said that when he was 
in Vietnam, he had to paint the decks and everything with the 
same lead acid-based paint.  The Veteran testified that no 
one has ever told him he has lead poisoning and said he did 
not believe had had ever been tested for it.  

At the hearing, the Veteran also testified that he started 
smoking in service when he was 17 years old and probably 
smoked about 40 years before he quit in May 2007.  He said 
the most he ever smoked was two packs a day for a period of 
time.  The Veteran testified that because he had to quit 
working and is on Social Security disability, but not yet 
eligible for Medicare, he cannot afford health insurance and 
more than compensation is seeking continuance of medical care 
from VA.  

Analysis

The Veteran asserts that he suffers from hypertension, to 
include vascular disease, cervical and lumbar spine stenosis, 
COPD, benign prostatic hypertrophy, hemorrhoids, due to in-
service exposure to Agent Orange, asbestos, or lead poisoning 
from lead-based paint, as well as Lyme disease.  He does not 
contend, nor does the evidence show, that any of his claimed 
disabilities was present in service or for many years 
thereafter.  

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the Veteran did serve in the 
Republic of Vietnam from October 1965 to October 1966.  In 
this case, none of the Veteran's diagnosed disabilities of 
hypertension, to include vascular disease, cervical and 
lumbar spine stenosis, COPD, benign prostatic hypertrophy, 
hemorrhoids, or Lyme disease is an enumerated disease 
associated with Agent Orange exposure under 38 C.F.R. 
§ 3.309(e) (2009).  Consequently, the Veteran's claims must 
be denied on this basis.  The regulations governing 
presumptive service connection for Agent Orange do not, 
however, preclude a veteran from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will 
proceed to evaluate the Veteran's claims under the provisions 
governing direct service connection, 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303.  

Although service treatment records reflect treatment for 
cough, chest pain, and sore throats, and there were 
assessments of acute bronchitis and acute tonsillitis, they 
do not refer to findings, diagnosis, or treatment of any 
claimed disability, including COPD.  The separation 
examination noted no abnormalities under the heading of anus 
and rectum, which, according to the examination report, was 
to include hemorrhoids and prostate, if indicated.  Further, 
the lungs and chest, the vascular system, the spine, and 
musculosketal system were evaluated as normal.  Objective 
medical findings of each of the claimed disabilities were 
first shown many years after separation from active service, 
and service connection for hypertension on a presumptive 
basis under 38 C.F.R. § 3.309(a) is not available.  

The Board notes that in conjunction with diagnoses of COPD 
and vascular disease, the Veteran's physicians noted his 40-
year smoking history and advised him to stop smoking.  The 
Veteran has reported that he quit smoking in May 2007, and at 
the October 2009 hearing testified that he started smoking in 
service when he was 17 years old.  The Veteran filed his 
service connection claims in 2008.  The Board points out that 
for claims received by VA after June 9, 1998, a disability or 
death will not be considered service connected on the basis 
that it resulted from injury or disease attributable to his 
use of tobacco products in service.  For the purpose of this 
section, the term "tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe tobacco, and roll-your-
own tobacco.  38 C.F.R. § 3.300.  

In addition, competent and persuasive evidence of record does 
not demonstrate that the Veteran's claimed disabilities 
diagnosed post-service are linked to his period of active 
military service, including Agent Orange exposure during 
service in the Republic of Vietnam, asbestos exposure, or 
exposure to lead-based paint.  In fact, none of the private 
medical records provide any opinion as to the etiology of any 
of the claimed disorders.  In this regard, although Dr. M.K. 
stated in his April 2008 letter that he spoke with the 
Veteran about his concerns regarding Agent Orange and Lyme 
disease as a diagnosis, this is not a medical opinion, and 
the Veteran has not stated, nor does the evidence show, that 
Dr. M.K. or any other health care professional has related 
any of his claimed disabilities to service or any incident of 
service, including exposure to Agent Orange, asbestos, and 
lead-based paint.  

The Board is left with the Veteran's implicit opinion that 
his hypertension, to include vascular disease, cervical and 
lumbar spine stenosis, COPD, benign prostatic hypertrophy, 
hemorrhoids, and Lyme disease are causally related to 
service.  The record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  It is now well established that a lay person 
such as the Veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
his opinion that his claimed disabilities are related to 
exposure to Agent Orange, asbestos, and lead-based paint is 
therefore entitled to no weight of probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against each of the 
Veteran's claims.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine in not applicable 
where, as here, the preponderance of the evidence is against 
the claims.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  


ORDER

The claim of entitlement to service connection for lung 
cancer is dismissed.  

Entitlement to service connection for hypertension, to 
include vascular disease, is denied.  

Entitlement to service connection for cervical and lumbar 
spine stenosis is denied.  

Entitlement to service connection for COPD is denied.  

Entitlement to service connection for benign prostatic 
hypertrophy, claimed as an enlarged prostate, is denied.  

Entitlement to service connection for hemorrhoids, claimed as 
rectal bleeding, is denied.  

Entitlement to service connection for Lyme disease is denied.  




REMAND

The remaining issue on appeal is entitlement to service 
connection for PTSD.  Although the private physician who 
evaluated the Veteran for Lyme disease in April 2008 noted 
reports of night terror from time to time as a Vietnam 
veteran, the medical evidence currently of record does not 
include a diagnosis of PTSD.  At the October 2009 hearing, 
the Veteran did, however, testify that he is being treated 
for PTSD by Dr. J. at a VA hospital.  Action should be taken 
to obtain those VA treatment records.  

Review of the record does show evaluation for other 
psychiatric disabilities, e.g., the SSA Psychiatric Review 
Technique dated in March 2008 included diagnoses of 
depression and anxiety.  Although not initially claimed by 
the Veteran, the Board is expanding his claim to encompass 
all acquired psychiatric disorders.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

The Veteran's service personnel records show that he was in 
Vietnam from October 1965 to October 1966 and was assigned to 
NAVSUPPACT DANANG.  He states he served aboard LCU 1494 and 
was paid 13 months combat pay for his part in supplying 
forces up the Dong Ha River all the way up to the city of 
Hue, 30 miles from the mouth of the South China Sea.  He 
states his boat was under sniper and automatic machine gun 
fire.  At the hearing, the Veteran testified there were 
sniper rounds and different kinds of things that haunted him 
for a long time.  Although the Veteran's service personnel 
records do not specify service aboard LCU 1494, the Veteran 
has submitted an Internet article titled Naval Support 
Activity Danang in 1965-66, which lists LCUs (landing craft, 
utility) among the craft used by the Naval Support Activity.  
The Veteran should be requested to specify, to the extent 
possible, the month and year or period of three months that 
included sniper and/or automatic machine gun attacks, and 
action should be taken to attempt to corroborate those 
attacks, perhaps with unit histories or similar 
documentation.  

If evidence is submitted or obtained that corroborates the 
Veteran's claimed stressor or there is other indication that 
any current psychiatric disability is related to service, the 
Veteran should be provided a VA examination to clarify his 
diagnosis as well as to determine the etiology of any 
diagnosed mental disorder, including whether such disorder 
was caused or aggravated by a stressful experience in 
service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Veteran and obtain the names, addresses 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, that treated him for psychiatric 
disability, including PTSD, at any time 
since service.  Of particular interest 
are VA treatment records referred to by 
the Veteran at the October 2009 
hearing.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.  

2.  The Veteran should be provided with 
a PTSD stressor questionnaire and 
requested to complete the form 
providing as many details as possible.  
He should be requested to specify, to 
the extent possible, the month and year 
or period of three months that included 
sniper and/or automatic machine gun 
attacks while he was aboard LCU 1494 or 
other river craft while assigned to 
NAVSUPPACT DANANG from October 1965 to 
October 1966.  It should be indicated 
to the Veteran that the more precise 
the information he offers, the better 
the chances of confirming that the 
alleged stressors occurred.  

3.  Thereafter, the AMC/RO should 
undertake necessary action to attempt 
to verify the occurrence of the 
Veteran's alleged in-service stressors 
related to PTSD pursuant to VA Training 
Letter 07-02, as well as employing the 
stressor verification site added to 
VA's "Rating Job Aids" webpage on 
August 9, 2007.  If further development 
is required, this REMAND, copies of the 
Veteran's DD Form 214, service 
personnel records, and any stressor 
statement submitted, should be sent by 
the RO to the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR)).  JSRRC should be requested 
to make an attempt to verify events 
related to the Veteran's claimed 
stressors.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and 
follow-up inquiries should be conducted 
accordingly.  Once received, any 
documents must be reviewed in detail 
for purposes of stressor verification 
and associated with the Veteran's 
claims folder.

4.  If evidence is submitted or 
obtained that corroborates the 
Veteran's claimed stressor or there is 
other indication that any current 
psychiatric disability is related to 
service, the RO/AMC should afford the 
Veteran a VA psychiatric examination by 
a psychiatrist or psychologist to 
determine whether he suffers from a 
current psychiatric disability, 
including PTSD, that is related to 
service.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must 
be made available to the psychiatrist 
or psychologist for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
The opinions provided should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for 
all opinions expressed, should be set 
forth in the examination report.  The 
AMC/RO is to provide the examiner with 
a list of confirmed stressors.

a. The examiner should offer an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran has PTSD 
related to a confirmed event in 
service.  If the Veteran is found to 
have PTSD in accordance with DSM-IV 
criteria, the examiner should specify 
the stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain 
why the Veteran does not meet the 
criteria for this diagnosis.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluation for Post-Traumatic Stress 
Disorder Examination, revised on April 
2, 2007.  

b. The examiner should offer an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran has an 
acquired psychiatric disorder other 
than PTSD related to his military 
service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached. 

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.  

6.  After completion of the above, the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, should be 
reviewed.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


